Citation Nr: 1513949	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of breast cancer.

2.  Entitlement to a rating in excess of 40 percent for a low back disability.

3.  Entitlement to a rating in excess of 20 percent for a bladder disability.

4.  Entitlement to a rating in excess of 10 percent for neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Gentry Hogan, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by the VA RO in Winston-Salem, North Carolina.  A July 2010 rating decision denied the Veteran's claim of entitlement to service connection for residuals of breast cancer.  A December 2010 rating decision: a) granted service connection for a back disability and assigned an initial 40 percent rating; b) granted service connection for a bladder dysfunction and assigned an initial 20 percent disability rating, and; c) granted service connection for neuropathy of the left lower extremity and assigned an initial 10 percent disability rating.  

The Veteran presented testimony before the undersigned in a January 2015 videoconference hearing, and a transcript of this hearing has been associated with the record.

The issues of entitlement to a rating in excess of 40 percent for a low back disability, a rating in excess of 20 percent for a bladder disability, a rating in excess of 10 percent for neuropathy of the left lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Veteran's January 8, 2015 videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her claim of entitlement to service connection for residuals of breast cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for residuals of breast cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim has been dismissed, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Either the Veteran or her authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2014). 

During the Veteran's January 2015 videoconference hearing before the Board, the Veteran indicated that she wished to withdraw her claim of entitlement to service connection for residuals of breast cancer.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates her intention to withdraw the appeal as to this issue and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the issue of service connection for residuals of breast cancer.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for residuals of breast cancer is dismissed.


REMAND

While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran last received an examination addressing her back disability in July 2012, over two and a half years ago.  Since that time, the Veteran has contended, for example in her January 2015 hearing before the undersigned, that the symptoms associated with her back disability have worsened.  For example, during the July 2012 examination, the Veteran reported that flare-ups of symptoms did not impact the function of her back.  During her January 2015 hearing, the Veteran reported experiencing flare-ups of symptoms 15 to 20 days each month.  Accordingly, the Veteran should be provided with an additional examination addressing the current severity and manifestations of her low back disability, to include all neurological manifestations such as bladder dysfunction and neuropathy.  

Additionally, the record suggests that pertinent medical records have not been associated with the record.  In her January 2015 hearing, the Veteran indicated that she underwent an MRI examination of her lower back in December 2014.  These medical records have not been associated with the record.  Furthermore, during the Veteran's January 2015 hearing, the Veteran's representative indicated that pertinent records from the Durham VA Medical Center (VAMC) and the Wilson Medical Center had not been associated with the record.  Accordingly, efforts should be taken to associate these records with the Veteran's claims file.  

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the pending adjudication of Veteran's claims for increased ratings.  Adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice have been obtained and associated with the claims file, including records from the Durham VAMC and the Wilson Medical Center.  Undertake all appropriate efforts to ensure that records relating to the Veteran's December 2014 low back MRI are associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of the Veteran's back disability, to include consideration of such manifestations as neuropathy of the left lower extremity and bladder dysfunction.  

3.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


